Citation Nr: 0618642	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  01-01 074	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cystectomy performed by 
the Department of Veterans Affairs in October 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1955.

This case was remanded by the Board of Veterans Appeals (the 
Board) in March 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO) for additional 
development.  


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran incurred residuals of a cystectomy due to VA medical 
fault or to an unforeseen event.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C. § 1151 
for residuals of a cystectomy due to VA medical treatment in 
October 1997 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also 


Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue decided herein.  

The Court has held that the notice and assistance provisions 
of the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, in this case, notice was provided 
later in the appeal process.  The Court's decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these circumstances.  
Nevertheless, in April 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  No private 
medical records were subsequently added to the claims file.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  In fact, he noted in April 2006 that he did not 
have any additional evidence.  Consequently, the Board finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2005).    

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The April 2005 
letter stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the January 2006 


supplemental statement of the case.  It is clear from 
these documents that the RO was asking for any records 
related to the veteran's claim.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.

The Board notes that the veteran was informed in March 2006 
about disability evaluations and effective dates that could 
be assigned if his claim was granted.  However, since the 
veteran's claim is being denied, no disability rating or 
effective date will be assigned.  Consequently, there can be 
no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Nexus 
opinions were obtained in October 1999 and September 2001.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for § 1151 benefits 
was received by VA in August 1998; thus, this claim must be 
decided under the current version of 38 U.S.C. § 1151.  

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2005).  As applied to 
medical or surgical treatment, the physical condition prior 
to the disease or injury will be the condition that the 
specific medical or surgical treatment was designed to 
relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In addition, the 
evidence must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.358(c)(1), (2).



Analysis

The veteran contends that benefits are warranted for 
residuals of a cystectomy under the provisions of 38 U.S.C.A. 
§ 1151, due to VA hospitalization and treatment in November 
1997, because the cystectomy surgery was not necessary.  

In analyzing the issue in this case, the Board notes that 
before compensation benefits are granted under 38 U.S.C.A. 
§ 1151, there needs to be medical evidence of a current 
disability; evidence of incurrence or aggravation of such 
injury or disease as the result of careless or negligent VA 
hospitalization or treatment; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  
A determination must also be made under 38 U.S.C.A. § 1151 
whether a claimed disability was a reasonably foreseeable 
consequence of VA medical treatment. 

Medical records for October 1997 reveal that the veteran, who 
had a one month history of hematuria, underwent transurethral 
resection of a bladder tumor, from which he had an uneventful 
recovery.  A biopsy showed a bladder cancer.  He underwent a 
total cystectomy with ileal conduit at a VA hospital in 
November 1997 without complications.  According to VA 
treatment records for December 1997, the veteran was "doing 
great," without urethral drainage or residual tumor.  It was 
noted in June 1999 that the veteran had persistent hematuria 
from ileal conduit urinary diversion.  

After reviewing the claims file and relevant medical 
literature in October 1999, it was the medical opinion of a 
VA health care provider that the November 1997 VA cystectomy 
was appropriate for the stage and grade of the veteran's 
tumor and that there was no evidence to suggest that there 
was any additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar incident of fault.  It was noted that the tumor was 
an invasive, transitional cell carcinoma, grade 3 out of 4, 
with lymphovascular and perineural invasion.  In discussing 
the relevant medical literature, the VA health care provider 
reported that, while there 


was no absolute consensus on the optimal definitive treatment 
of locally advanced bladder cancer, the usual treatment for 
this type of tumor has been radical cystectomy.  The 
pathologist who had reviewed the surgical specimen from the 
cystectomy told the VA health care provider that the purpose 
of the total cystectomy was to stage for any microscopic 
disease and to prevent any local recurrence, as this type of 
high grade invasive tumor was especially likely to recur if 
stringent local control was not achieved.

According to a September 2001 opinion from a VA physician who 
had reviewed the evidence of record, the standard treatment 
for an invasive bladder tumor is a cystectomy and 
prostatectomy.  Although some patients after transurethral 
resection of the bladder might not have a residual tumor in 
the final cystectomy specimen, there is no definite way to be 
certain that an individual patient belongs to that category 
without performing a cystectomy.  Consequently, the VA 
physician in 2001 did not find any error in judgment or 
negligence on the part of VA in the November 1997 surgery.  

The Board notes that, despite the veteran's contention that 
the VA physician who performed the cystectomy admitted that 
he made a mistake, there is no medical opinion on file in 
favor of the veteran's claim for benefits under the 
provisions of 38 U.S.C. § 1151 for residuals of a cystectomy.  
There is also no evidence of additional residual disability 
caused by an event that was not reasonably foreseeable.  

Despite the July 2001 personal hearing testimony from the 
veteran and his wife, and the additional written statements 
from the veteran that the November 1997 cystectomy was 
unnecessary and caused residual disability, it is well 
established that a layperson without medical training is not 
qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim 


of entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a cystectomy, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a cystectomy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


